Name: Eighth Commission Directive 74/378/EEC of 1 July 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-07-22

 Avis juridique important|31974L0378Eighth Commission Directive 74/378/EEC of 1 July 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 199 , 22/07/1974 P. 0013 - 0014 Greek special edition: Chapter 03 Volume 11 P. 0020 ++++EIGHTH COMMISSION DIRECTIVE OF 1 JULY 1974 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/378/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) CONCERNING ADDITIVES IN FEEDINGSSTUFFS , AS LAST AMENDED BY THE SEVENTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE PROVISION OF THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS FERROUS LACTATE COMPLIES IN EVERY RESPECT TO THE PRINCIPLES RULING THE ADMISSION OF ADDITIVES AT COMMUNITY LEVEL ; THAT IT IS DESIRABLE THEREFORE TO AUTHORIZE THE USE OF THIS ADDITIVE THROUGHOUT THE COMMUNITY UNDER THE SAME CONDITIONS TO THOSE PRESCRIBED IN ANNEX 1 FOR THE TRACE ELEMENT " FE " ; WHEREAS THE COCCIDIOSTATS METICLORPINDOL/METHYLBENZOQUATE , AND MONENSIN-SODIUM AND A NEW USE OF METICLOPRINDOL HAVE BEEN SUCCESSFULLY INVESTIGATED IN CERTAIN MEMBER STATES ; WHEREAS IT IS DESIRABLE TO AUTHORIZE THESE SUBSTANCES AT LEAST AT NATIONAL LEVEL UNTIL THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS CARBADOX USED AS A GROWTH PROMOTER AND EMULSIFIER " POLYGLYCEROL ALKYL ETHER " CAN FOR THE REASONS ENUMERATED BELOW BE INCLUDED ALSO IN ANNEX II ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 THE FOLLOWING PROVISION SHALL BE ADDED TO ANNEX 1 PART I " TRACE ELEMENTS " UNDER HEADING E1 . EEC NO*ELEMENT*ADDITIVES*CHEMICAL FORMULA*MAXIMUM CONTENT OF THE FOOD IN PPM OF COMPLETE FEEDINGSTUFFS* - * - *FERROUS LACTATE*FE(C3H5O3)2 * 3H2O* - * ARTICLE 3 ANNEX II IS MODIFIED AS FOLLOWS : 1 . PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " IS COMPLETED AS FOLLOWS : NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAX . AGE*PPM OF COMPLETE FEEDINGSTUFF*OTHER PROVISIONS* *****MIN . CONTENT*MAX . CONTENT** 5*METICLORPINDOL*3,5-DICHLORO-2,6-DIMETHYL-4-PYRIDINOL* RABBITS* - * - *200*USE PROHIBITED AT LEAST THREE DAYS BEFORE SLAUGHTER* 16*METICLORPINDOL/METHYL-BENZOQUATE ( MIXTURE OF 100 PARTS OF ( A ) AND 8,35 PARTS OF ( B ) ) * ( A ) 3,5-DICHLORO-2,6-DIMETHYL-4-PYRIDINOL ( B ) 7-BENZYLOXY-6,N-BUTYL-3-METHOXYCARBONYL-4-QUINOLONE*CHICKENS FOR FATTENING* - * - *110*USE PROHIBITED AT LEAST THREE DAYS BEFORE SLAUGHTER* 17*MONENSINSODIUM*ESTER COMPLEX OF SODIUM BUTYRATE , C36H61O11HA*CHICKENS FOR FATTENING* - * - *125*USE PROHIBITED AT LEAST THREE DAYS BEFORE SLAUGHTER* 2 . PART E " OTHER ADDITIVES " SHALL BE SUPPLEMENTED AS FOLLOWS : NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*PPM OF COMPLETE FEEDINGSTUFF*OTHER PROVISIONS* *****MIN . CONTENT*MAX . CONTENT** 7*CARBADOX*METHYL 3-(2-QUINOXALINYL METHYLENE)CARBAZATE-N1,N4-DIOXIDE*SWINE*FOUR MHS .* - *50*USE PROHIBITED AT LEAST FOUR WEEKS BEFORE SLAUGHTER* 8*EMULSIFIER POLYGLYCEROL ALKYLETHER* ( PM 650 TO 750 ) *CALVES* - * - * - *MILK FEEDS ONLY ( 1 000 TO 5 000 PPM ) * ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JANUARY 1975 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 JULY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 94 , 4 . 4 . 1974 , P . 18 .